Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Reopening of Prosecution After Appeal
In view of the Appeal Brief filed on 2/3/2010, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        




Remarks
	This communication has been issued in response to the Applicant’s Appeal Brief filed 2 August 2022, resulting in the reopening of prosecution.  Claims 1, 2, 4-6, 8-12, 14-16 & 18-20 remain pending in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11, 12, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rathi et al (USPG Pub No. 20190004704A1; Rathi hereinafter) in view of Ahrens et al (USPG Pub No. 20070106706A1; Ahrens hereinafter) further in view of Zheng et al (USPG Pub No. 20170315728A1; Zheng hereinafter).

As for Claim 1, Rathi teaches, A system comprising: 
“a plurality of storage nodes; a network, the plurality of storage nodes in data communication with the plurality of storage nodes” (see pp. [0026-0027]; e.g., the reference of Rathi teaches of a storage management system that stores a data set on physical storage including one or more hard disk drives (HDDs), solid state drives (SSDs) optical drives, cloud or storage network and/or other types of physical components or devices for recording and retaining digital data); 
“a storage manager in data communication with the network” (see pp. [0026], [0030]; e.g., Rathi teaches of including and utilizing one or more of a logical volume manager, filesystem manager, and/or other components and modules for virtualizing storage or snapshotting data within at least a cloud or storage network of a storage management system, with the one or more of a logical volume manager, filesystem manager, and/or other components being considered equivalent in function to Applicant’s “storage manager”), the storage manager programmed to—
“transmit, to one or more storage nodes of the plurality of storage nodes, a plurality of new snapshot instructions with respect to a storage volume...”, (see pp. [0027-0029]; e.g., the storage management system having one or more components and modules, such as a logical volume manager and filesystem manager, support snapshotting of data sets stored on one or more virtual disks corresponding to a layer of abstraction over physical storage having multiple physical storage devices, equivalent to Applicant’s plurality of storage nodes.  According to at least paragraph [0028], the reference of Rathi teaches of the storage management system storing both read-only and writable snapshots of data on one or more of a virtual disk representing the one or more physical storage devices, and utilizing at least a formed chain or tree of inheritance in which each snapshot stores changes made to the data set over a previous snapshot as a set of differentials, considered equivalent to the establishment of a hierarchical representation of snapshot nodes); and
“for each new snapshot instruction of the plurality of new snapshot instructions, add a new snapshot node as a descendent to the corresponding preceding snapshot node of the each new snapshot instruction in the hierarchical representation” (see pp. [0028-0029], [0049-0051]; e.g., the reference of Rathi teaches of utilizing at least a formed chain or tree of inheritance in which each snapshot stores changes made to the data set over a previous snapshot as a set of differentials, considered equivalent to the establishment of a hierarchical representation of snapshot nodes, as “...the latest snapshots in a given branch may be writable, while all other snapshots may be read-only”, accounting for read and write instructions issued for the one or more snapshots being represented in a tree form, and having a new child snapshot created from an older parent snapshot).
“...each new snapshot instruction being one of a new principal snapshot instruction and a new clone instruction and having a corresponding preceding snapshot node in a hierarchical representation of the storage volume”, “the new snapshot node having a clone classification if the each new snapshot instruction was a new clone instruction”, 
The reference of Rathi does not appear to explicitly recite the limitations of, “...each new snapshot instruction being one of a new principal snapshot instruction and a new clone instruction and having a corresponding preceding snapshot node in a hierarchical representation of the storage volume”,  “the new snapshot node having a clone classification if the each new snapshot instruction was a new clone instruction”, “wherein the plurality of storage nodes are programmed to, in response to the each new snapshot instruction: allocate a new segment”, “create an entry in a segment table mapping the new segment to a new snapshot”, “write data from subsequent write requests for the storage volume referencing the new snapshot to the new segment”, “wherein the storage manager is further programmed to: receive a roll back instruction to a selected snapshot for the storage volume having a corresponding selected snapshot node in the hierarchical representation”, “in response to the roll back instruction, (i) for each snapshot node in the hierarchical representation that is a descendent of the selected snapshot node and does not have a descendent having the clone classification, instruct a storage node of the plurality of storage nodes storing the each snapshot to free all segments mapped to a snapshot corresponding to the each snapshot node”, “(ii) for each second snapshot node in the hierarchical representation that is a descendent of the selected snapshot node and has a descendent having the clone classification, refraining from instructing the storage node of the plurality of storage nodes storing a snapshot corresponding to the each second snapshot node to free all segments mapped to the snapshot corresponding to the each second snapshot node”, “wherein the plurality of storage nodes are programmed to, in response to the each new snapshot instruction: allocate a new segment”, “create an entry in a segment table mapping the new segment to a new snapshot”, and “write data from subsequent write requests for the storage volume referencing the new snapshot to the new segment”.
The reference of Ahrens teaches the limitation of, 
“...each new snapshot instruction being one of a new principal snapshot instruction and a new clone instruction and having a corresponding preceding snapshot node in a hierarchical representation of the storage volume”,  “the new snapshot node having a clone classification if the each new snapshot instruction was a new clone instruction” (see pp. [0033]; e.g., The reference of Ahrens serves as an enhancement to the teachings of the primary Rathi reference, and, according to the cited paragraph [0033], provides a hierarchical block tree (HBT) {i.e. considered equivalent to Applicant’s “hierarchical representation of the storage volume”} utilized for the storing of data blocks and indirect blocks within a storage pool {i.e. Applicant’s “storage volume”}, where the HBT includes at least a root block, one or more levels of indirect blocks, and one or more data blocks.  According to at least paragraphs [0039-0040], a snapshot corresponds to a state of the HBT at a given time, where the state of the HBT corresponds to all blocks referenced, directly or indirectly, by the root block of the HBT at the aforementioned time, and a clone corresponds to an HBT where the initial state of the clone is obtained from a snapshot of a pre-populated HBT including only blocks referenced directly/indirectly by the root block at the time the snapshot was created. Paragraph [0048-0050] provided teachings into the creation of a snapshot of the HBT and the creation of its corresponding clone created from the snapshot); 
“wherein the plurality of storage nodes are programmed to, in response to the each new snapshot instruction: allocate a new segment” (see pp. [0031-0033]; e.g., the reference of Ahrens teaches of providing an interface to a storage pool and manages allocation of storage space within the storage pool, where the storage space in the storage pool is divided into contiguous regions of data {i.e. metaslabs}, which may then be divided into segments, reading on Applicant’s claimed limitation as the metaslab allocator allocates large and small segments to store data blocks and indirect data blocks); 
“create an entry in a segment table mapping the new segment to a new snapshot” (see pp. [0033]; e.g., according to the cited paragraph [0033], a hierarchical block tree (HBT) is utilized in the equivalent fashion as Applicnat’s “segment table” for the storing of data blocks and indirect blocks within the storage pool, where the HBT includes at least a root block, one or more levels of indirect blocks, and one or more data blocks.  The root block points to subsequent indirect blocks {i.e. arrays of block pointers that directly/indirectly reference data blocks}, where data blocks contain data files stored in the storage pool.  The hierarchical block tree (HBT) handles the functionality of Applicant’s “segment table”, as it is responsible for the mapping of segments of data within the storage pool); and 
“write data from subsequent write requests for the storage volume referencing the new snapshot to the new segment” (see pp. [0036]; e.g., the cited paragraph [0036] teaches that “copy-on-write transactions” are performed for every data write request to a file, as all write requests cause new segments to be allocated for modified data.  Discussed within the following paragraph [0039], a snapshot corresponds to a state of the HBT at a given time, where the state of the HBT corresponds to all blocks referenced, directly or indirectly, by the root block of the HBT at the aforementioned time). 
The combined references Rathi, and Ahrens are considered analogous art for being within the same field of endeavor as the claimed invention, which is snapshot technology and its utilization within a storage volume, such as a storage pool.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the storage of snapshot data and rollback functionality concerning the recovery of data, as taught by Ahrens, with the methods of Ahrens and Rathi in order to account for the consistent storage and recovery of snapshot data within a storage pool, as storage managers may be unaware of which blocks within the available storage space are in use and which are free for data to be stored. (Ahrens; [0007])
The references of Rathi and Ahrens do not recite the limitation of, “wherein the storage manager is further programmed to: receive a roll back instruction to a selected snapshot for the storage volume having a corresponding selected snapshot node in the hierarchical representation” and “in response to the roll back instruction, (i) for each snapshot node in the hierarchical representation that is a descendent of the selected snapshot node and does not have a descendent having the clone classification, instruct a storage node of the plurality of storage nodes storing the each snapshot to free all segments mapped to a snapshot corresponding to the each snapshot node” and “(ii) for each second snapshot node in the hierarchical representation that is a descendent of the selected snapshot node and has a descendent having the clone classification, refraining from instructing the storage node of the plurality of storage nodes storing a snapshot corresponding to the each second snapshot node to free all segments mapped to the snapshot corresponding to the each second snapshot node”.
The reference of Zheng recites the limitation of, “wherein the storage manager is further programmed to: 
“receive a roll back instruction to a selected snapshot for the storage volume having a corresponding selected snapshot node in the hierarchical representation” (see pp. [0092-0093], [0109]; e.g., the reference of Zheng serves as an enhancement to the combined teachings of Rathi and Ahrens by providing collective data management of storage containers in a storage system, where a “Snapshot Restore” {i.e. snap restore} technique can be utilized to enable the efficient restoration of snapshots of storage containers executing on one or more nodes of a cluster.  Earlier text of paragraph [0074] teaches that snapshots/clones may be hierarchical, in that, a snapshot/ clone may be derived from a clone that is itself derived from an original parent volume {i.e. the clone is the parent volume to its “offspring” snapshots or clones and the original parent volume is grandparent to the clone’s “offspring”.  Paragraph [0109] teaches of the restoration of a snapshot being performed from any “consistency group” CG snapshot In order to restore a “logical unit” LUN of the CG to a same state as exists in the CG snapshot); and 
“in response to the roll back instruction, (i) for each snapshot node in the hierarchical representation that is a descendent of the selected snapshot node and does not have a descendent having the clone classification, instruct a storage node of the plurality of storage nodes storing the each snapshot to free all segments mapped to a snapshot corresponding to the each snapshot node” (Fig. 18 (a,b) & 19 (a,b) see pp. [0025], [0105-0106], [0109]; e.g., the reference of Zheng discuss policy rules for creating and deleting a “consistency group” (CG), where existing CGs or LUNs may not be added to or removed from an existing CG  except “(i) when creating a new CG, wherein the new CG may become a new parent of the existing CG/LUN if both a current parent of the existing CG/LUN and the parent of the new CG are the same CG or NULL (i.e., the new CG is inserted into the hierarchy becoming parent to the existing CG, but a child of current parent of the existing CG) as illustrated in FIGS. 18 a,b; and (ii) when deleting the existing CG, wherein the for the resulting hierarchy the parent of the existing CG/LUN is either the parent of the parent CG (i.e., the grandparent of the existing CG/LUN becomes the parent) or NULL if no such parent CG exists as illustrated in FIGS. 19a,b; and (3) a CG may not be deleted unless all of its snapshots are deleted”, which reads on Applicant’s claimed limitation, as CGs or LUNs may be deleted once it is determined that all of its corresponding snapshots are deleted); and 
“(ii) for each second snapshot node in the hierarchical representation that is a descendent of the selected snapshot node and has a descendent having the clone classification, refraining from instructing the storage node of the plurality of storage nodes storing a snapshot corresponding to the each second snapshot node to free all segments mapped to the snapshot corresponding to the each second snapshot node” (Fig. 18 (a,b) & 19 (a,b) see pp. [0106], [0109]; e.g., the reference of Zheng discuss policy rules for creating and deleting a “consistency group” (CG), where existing CGs or LUNs may not be added to or removed from an existing CG  except “(i) when creating a new CG, wherein the new CG may become a new parent of the existing CG/LUN if both a current parent of the existing CG/LUN and the parent of the new CG are the same CG or NULL (i.e., the new CG is inserted into the hierarchy becoming parent to the existing CG, but a child of current parent of the existing CG) as illustrated in FIGS. 18 a,b; and (ii) when deleting the existing CG, wherein the for the resulting hierarchy the parent of the existing CG/LUN is either the parent of the parent CG (i.e., the grandparent of the existing CG/LUN becomes the parent) or NULL if no such parent CG exists as illustrated in FIGS. 19a,b; and (3) a CG may not be deleted unless all of its snapshots are deleted”, which reads on Applicant’s claimed limitation, as CGs or LUNs may be deleted once it is determined that all of its corresponding snapshots are deleted.  Earlier text of paragraph [0025] describes a restoration technique of the CG  where “deletion of the CG results in child objects of the CG being promoted to a grand-parent CG rather than being destroyed, e.g., when CG “CG2” is deleted from hierarchy /CG1/CG2/LUN1, child object LUN1 is promoted upward to grandparent CG1, yielding /CG1/LUN1”, thus child objects of the CGs are not freed, but promoted). 
The combined references Rathi, Ahrens and Zheng are considered analogous art for being within the same field of endeavor as the claimed invention, which is snapshot technology and its utilization within a storage volume/containers, such as a storage pool.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a restoraration/roll back functionality enabling the roll back of selected snapshot objects having clones, as taught by Zheng, with the methods of Ahrens and Rathi because it would be desirable to provide simplified administration of storage containers by collective data management of those containers, such as for snapshot and/or clone for each storage container using one command (Zheng; [0003])
As for Claim 2, Rathi teaches, wherein the storage manager is further programmed to transmit the plurality of new snapshot instructions with respect to the storage volume such that the hierarchical representation includes a tree including: 
(a) multiple snapshot nodes that are descendants of an initial snapshot node (see pp. [0028-0029]; e.g., the reference of Rathi teaches of utilizing multiple snapshots to form a chain or “inheritance tree”, considered equivalent to Applicant’s hierarchical representation, where each snapshot stores changes made to the data set over a previous snapshot, creating child snapshots from previous parent snapshots and/or other inheritance-based dependencies among the snapshots). 
The reference of Rathi does not appear to explicitly recite the limitations of, “(b) at least one snapshot node that has the clone classification and one or more descendent nodes of the at least one snapshot node that has the clone classification” and “(c) at least one snapshot node that has a direct descendent that has the clone classification and a direct descendent that does not have the clone classification”.
The reference of Ahrens teaches, “(b) at least one snapshot node that has the clone classification and one or more descendent nodes of the at least one snapshot node that has the clone classification” (see Fig. 8; see pp. [0075-0078]; e.g., the reference of Ahrens teaches that the HBT and appropriate snapshots are traversed, as blocks born after the selected snapshot are freed. The traversal may be optimized by not reading any blocks or associated branches that have a birth time before the selected snapshot.  When a clone is created, the previous snapshot of the clone corresponds to the snapshot from which the clone was created, thus providing a snapshot with a clone designation); and 
“(c) at least one snapshot node that has a direct descendent that has the clone classification and a direct descendent that does not have the clone classification” (see Fig. 8; see pp. [0066-0068]; e.g., the reference of Ahrens teaches that the HBT and appropriate snapshots are traversed, as blocks born after the selected snapshot are freed. The traversal may be optimized by not reading any blocks or associated branches that have a birth time before the selected snapshot, thus, providing for the traversal of direct descendants and those blocks having different born dates indicative of a different snapshot).
The combined references Rathi and Ahrens are considered analogous art for being within the same field of endeavor as the claimed invention, which is snapshot technology and its utilization within a storage volume such as a storage pool.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the storage of snapshot data and rollback functionality concerning the recovery of data, as taught by Ahrens, with the method of Rathi in order to account for the consistent storage and recovery of snapshot data within a storage pool, as storage managers may be unaware of which blocks within the available storage space are in use and which are free for data to be stored. (Ahrens; [0007])
 
As for Claim 8, Rathi teaches, wherein each storage node of the plurality of storage nodes includes a physical disk, each segment in the segment table being -mapped to a physical location on the physical disk (see pp. [0026-0027]; e.g., the reference of Rathi teaches of a storage management system that stores a data set on physical storage including one or more hard disk drives (HDDs), solid state drives (SSDs) optical drives, and/or other types of physical components or devices for recording and retaining digital data. Examples are provided at least within paragraphs [0036-0038], which discuss the mapping of “allocation units (AU)” chunks, considered equivalent to Applicant’s segments of a segment table, that are organized into contiguous regions of at least a virtual disk, where the virtual disk is a layer of abstraction over physical storage representing multiple physical storage device as discussed within the earlier text of paragraph [0027], reading on Applicant’s claimed limitation). 
As for Claim 9, Rathi teaches, a plurality of compute nodes in data communication with the network, the plurality of compute nodes programmed to execute applications that issue read and write instructions to the plurality of storage nodes (see pp. [0085-0086]]; e.g., local/remote nodes within a computer network which implement/execute requests for a computing service such as execution of a particular application), 
each read and write instruction referencing a snapshot represented by one of the snapshot nodes in the hierarchical representation (see pp. [0028]; e.g., the reference of Rathi teaches of utilizing at least a formed chain or tree of inheritance in which each snapshot stores changes made to the data set over a previous snapshot as a set of differentials, considered equivalent to the establishment of a hierarchical representation of snapshot nodes, as “...the latest snapshots in a given branch may be writable, while all other snapshots may be read-only”, accounting for read and write instructions issued to the one or more snapshots). 

Claim 11 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claim 1.  Accordingly, Claim 11 is rejected for substantially the same reasons as presented above for Claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Rathi: see pp. [0026-0031]; e.g., method for implementation integrating hardware and software components).

Claims 12, 18 & 19 amount to a method comprising instructions that, when executed by one or more processors, performs the system of Claims 2, 8 & 9, respectively.  Accordingly, Claims 12, 18 & 19 are rejected for substantially the same reasons as presented above for Claims 2, 8 & 9 and based on the references’ disclosure of the necessary supporting hardware and software (Rathi: see pp. [0026-0031]; e.g., method for implementation integrating hardware and software components).



Claims 4-6, 10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rathi et al (USPG Pub No. 20190004704A1; Rathi hereinafter) in view of Ahrens et al (USPG Pub No. 20070106706A1; Ahrens hereinafter) further in view of Zheng et al (USPG Pub No. 20170315728A1; Zheng hereinafter) yet in even further view of Talagala et al (USPG Pub No. 20140089265A1; Talagala hereinafter).

As for Claim 4, Rathi teaches of providing snapshotting techniques within a data storage system using a plurality of storage nodes for the read/write of snapshot information, the Ahrens reference teaches of providing a hierarchical block tree (HBT) utilized for the storing and recovery of data blocks and indirect blocks within a storage pool, and Zheng teaches of collective data management of storage containers in a storage system.
The combined references Rathi, Ahrens and Zheng are considered analogous art for being within the same field of endeavor as the claimed invention, which is snapshot technology and its utilization within a storage volume/containers, such as a storage pool.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a restoraration/roll back functionality enabling the roll back of selected snapshot objects having clones, as taught by Zheng, with the methods of Ahrens and Rathi because it would be desirable to provide simplified administration of storage containers by collective data management of those containers, such as for snapshot and/or clone for each storage container using one command (Zheng; [0003])
The references of Rathi, Ahrens, and Zheng do not recite the limitations of, “receive a write instruction referencing a written snapshot, the write instruction including a write address; identify a last-allocated segment corresponding to the written snapshot in the segment table; write payload data from the write instruction to the last-allocated segment; and write metadata to an index of the last-allocated segment corresponding to the written snapshot, the metadata including the write address”. 
The reference of Talagala teaches the limitation to, “receive a write instruction referencing a written snapshot, the write instruction including a write address; identify a last-allocated segment corresponding to the written snapshot in the segment table; write payload data from the write instruction to the last-allocated segment; and write metadata to an index of the last-allocated segment corresponding to the written snapshot, the metadata including the write address” (see pp. [0046]; e.g., the Talagala reference teaches of providing a path for servicing a storage operation or request, such as a read or write operation, which identifies the logical addresses {i.e. Applicant’s write address} of the request on the non-volatile memory media.  Paragraphs [0104-0105] clearly teach, “In response to a write request updating or changing existing data stored in the non-volatile memory device 120, the temporal order module 304 may store just the changes or deltas to the data to an append point of the sequential, log-based writing structure”, providing for writing to a “last-allocated segment” as a sequential append point is used in an equivalent fashion. Validity data and/or logical-to-physical mapping marked copy-to-write may be modified and a copy created having a link to the snapshot and/or clone associated with the copy). 
The combined references of Rathi, Ahrens, Zheng, and Talagala are considered analogous art for being within the same field of endeavor, which is snapshot management for time sequence requests.  Therefore, it would have been obvious to one of ordinary skill by the effective filing date of the claimed invention to have combined the use of a quiesce instruction and communications with one or more of a plurality of nodes, as taught by Talagala, with the methods of Zheng, Ahrens and Rathi in order to alleviate the issue in which client applications have little or no access to the underlying log of the storage or memory system, and still track a history of changes themselves using the provided address based access. (Talagala; [0004])


As for Claim 5, Rathi teaches of providing snapshotting techniques within a data storage system using a plurality of storage nodes for the read/write of snapshot information.
The reference of Rathi does not recite the limitations to, “issue one or more first new snapshot instructions of the plurality of snapshot instructions to a first storage node of the one or more storage nodes, the one or more first new snapshot instructions being principal snapshot instructions” and “issue one or more second new snapshot instructions of the plurality of snapshot instructions to a second storage node of the one or more storage nodes, the one or more second new snapshot instructions being clone snapshot instructions”.
The reference of Ahrens recites limitation to, “issue one or more first new snapshot instructions of the plurality of snapshot instructions to a first storage node of the one or more storage nodes, the one or more first new snapshot instructions being principal snapshot instructions” (see pp. [0039-0040]; e.g., According to at least paragraphs [0039-0040], a snapshot corresponds to a state of the HBT at a given time, where the state of the HBT corresponds to all blocks referenced, directly or indirectly, by the root block of the HBT at the aforementioned time, and a clone corresponds to an HBT where the initial state of the clone is obtained from a snapshot of a pre-populated HBT, including only blocks referenced directly/indirectly by the root block at the time the snapshot was created, thus, making the initially snapshot equivalent to Applicant’s “principal snapshot”, and its subsequent snapshots/descendants being equivalent to “clones” according to Applicant’s disclosure at paragraph [0077]); 
“issue one or more second new snapshot instructions of the plurality of snapshot instructions to a second storage node of the one or more storage nodes, the one or more second new snapshot instructions being clone snapshot instructions” (see pp. [0039-0040]; e.g., According to at least paragraphs [0039-0040], a snapshot corresponds to a state of the HBT at a given time, where the state of the HBT corresponds to all blocks referenced, directly or indirectly, by the root block of the HBT at the aforementioned time, and a clone corresponds to an HBT where the initial state of the clone is obtained from a snapshot of a pre-populated HBT, including only blocks referenced directly/indirectly by the root block at the time the snapshot was created, thus, making the initially snapshot equivalent to Applicant’s “principal snapshot”, and its subsequent snapshots/descendants being equivalent to “clones” according to Applicant’s disclosure at paragraph [0077]). 
The combined references Rathi and Ahrens are considered analogous art for being within the same field of endeavor as the claimed invention, which is snapshot technology and its utilization within a storage volume such as a storage pool.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the storage of snapshot data and rollback functionality concerning the recovery of data, as taught by Ahrens, with the method of Rathi in order to account for the consistent storage and recovery of snapshot data within a storage pool, as storage managers may be unaware of which blocks within the available storage space are in use and which are free for data to be stored. (Ahrens; [0007])


As for Claim 6, Rathi teaches of providing snapshotting techniques within a data storage system using a plurality of storage nodes for the read/write of snapshot information, and the Ahrens reference teaches of providing a hierarchical block tree (HBT) utilized for the storing and recovery of data blocks and indirect blocks within a storage pool.
The combined references Rathi, and Ahrens are considered analogous art for being within the same field of endeavor as the claimed invention, which is snapshot technology and its utilization within a storage volume, such as a storage pool.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the storage of snapshot data and rollback functionality concerning the recovery of data, as taught by Ahrens, with the methods of Ahrens and Rathi in order to account for the consistent storage and recovery of snapshot data within a storage pool, as storage managers may be unaware of which blocks within the available storage space are in use and which are free for data to be stored. (Ahrens; [0007])
The references of Rathi and Ahrens do not recite the limitations of, “receive a read instruction referencing a read snapshot, the read instruction including a read address”, “if the read address is found in the index of any segment mapped in the segment table to at least one of (a) the read snapshot and (b) any snapshot preceding the read snapshot, returning last-written data from at least one of (a) and (b) corresponding to the read address”, and “if the read address is not found in the index of any segment mapped in the segment table to at least one of (a) the read snapshot and (b) any snapshot preceding the read snapshot, route the read instruction to a different storage node of the plurality of storage nodes that stores an ancestor snapshot of the read snapshot according to the hierarchical representation”.
The reference of Zheng recites the limitation to, 
“receive a read instruction referencing a read snapshot, the read instruction including a read address” (see pp. [0050-0051]; e.g., the reference of Zheng serves as an enhancement to the combined teachings of Rathi and Ahrens, and teaches of utilizing an I/O read path {i.e. considered equivalent to Applicant’s “read instruction including a read address”} of for processing I/O requests issued by a host and received at a protocol layer of a node in the cluster. The read request is translated into a “volume layer” that provides mappings from host-accessible LUN addresses via extent keys); 
“if the read address is found in the index of any segment mapped in the segment table to at least one of (a) the read snapshot and (b) any snapshot preceding the read snapshot, returning last-written data from at least one of (a) and (b) corresponding to the read address”; and “if the read address is not found in the index of any segment mapped in the segment table to at least one of (a) the read snapshot and (b) any snapshot preceding the read snapshot, route the read instruction to a different storage node of the plurality of storage nodes that stores an ancestor snapshot of the read snapshot according to the hierarchical representation” (see pp. [0051-0053], [0055-0057]; e.g., Zheng teaches of further utilizing the “volume layer” for processing the read request to access a “dense tree metadata structure” associated with a region {i.e. offset range} of a volume that encompasses the requested offset range specified by parameters.  The volume layer searches for one or more volume metadata entries to obtain extent keys associated with one or more extents within the requested offset range.  Volume metadata entries provide mappings from host-accessible LUN addresses to durable extent keys.  A utilized extent metadata selection technique selects an appropriate hash table from a set of hash tables within an extent store instance, allowing for the extraction of a hash table index from the extent key to index into the selected hash table and lookup a table entry having a matching extent key that identifies a storage location for the extent, thus locating a storage address of an entry based on at least a read path, extent key, and hash table index, and satisfying Applicant’s conditional limitation.  Paragraph [0077] makes reference to extents for each data entry in the parent volume and snapshot/clone and a reference count tabulated between the two, for the location of persistently stored data entries within an SSD, for example). 
The combined references Rathi, Ahrens and Zheng are considered analogous art for being within the same field of endeavor as the claimed invention, which is snapshot technology and its utilization within a storage volume/containers, such as a storage pool.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a restoraration/roll back functionality enabling the roll back of selected snapshot objects having clones, as taught by Zheng, with the methods of Ahrens and Rathi because it would be desirable to provide simplified administration of storage containers by collective data management of those containers, such as for snapshot and/or clone for each storage container using one command (Zheng; [0003])


As for Claim 10, Rathi teaches of providing snapshotting techniques within a data storage system using a plurality of storage nodes for the read/write of snapshot information, Ahrens reference teaches of providing a hierarchical block tree (HBT) utilized for the storing and recovery of data blocks and indirect blocks within a storage pool, and Zheng teaches of collective data management of storage containers in a storage system.
The combined references Rathi, Ahrens and Zheng are considered analogous art for being within the same field of endeavor as the claimed invention, which is snapshot technology and its utilization within a storage volume/containers, such as a storage pool.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined a restoraration/roll back functionality enabling the roll back of selected snapshot objects having clones, as taught by Zheng, with the methods of Ahrens and Rathi because it would be desirable to provide simplified administration of storage containers by collective data management of those containers, such as for snapshot and/or clone for each storage container using one command (Zheng; [0003]).
The references of Rathi, Ahrens, and Zheng do not appear to explicitly recite the limitations to, “receive a user instruction to create a new snapshot for the storage volume”, “in response to the user instruction to create a new snapshot, transmit a quiesce instruction to one or more of the plurality of compute nodes”, “receive one or more notifications from the one or more of the plurality of compute nodes that there are no pending write instructions to the storage volume”, “transmit one of the new snapshot instructions of the plurality of storage nodes in response to the one or more notifications”. 
The reference of Talagala recites the limitations to, 
“receive a user instruction to create a new snapshot for the storage volume” (see pp. [0123-0124]; e.g., Talagala teaches of receiving at least a “new snapshot request”, thereby creating or initializing a new snapshot).
“in response to the user instruction to create a new snapshot, transmit a quiesce instruction to one or more of the plurality of compute nodes (see pp. [0124]; e.g., Talagala teaches that the time sequence interface module, in response to at least a new snapshot request”, may quiesce writes to one or more of a non-volatile memory device); 
receive one or more notifications from the one or more of the plurality of compute nodes that there are no pending write instructions to the storage volume (see pp. [0124]; e.g., in response to the quiesce operation, a snapshot-create note or other snapshot identifier can be written and appended to a log-based writing structure of the non-volatile memory device, reading on Applicant’s claimed limitation); 
transmit one of the new snapshot instructions of the plurality of storage nodes in response to the one or more notifications (see pp. [0125]; e.g., Talagala teaches of the time sequence interface module executing deletes, trims, invalidates, erases or otherwise due to the receiving of requests such as a “delete snapshot request”).
The combined references of Rathi, Ahrens, Zheng, and Talagala are considered analogous art for being within the same field of endeavor, which is snapshot management for time sequence requests.  Therefore, it would have been obvious to one of ordinary skill by the effective filing date of the claimed invention to have combined the use of a quiesce instruction and communications with one or more of a plurality of nodes, as taught by Talagala, with the methods of Zheng, Ahrens and Rathi in order to alleviate the issue in which client applications have little or no access to the underlying log of the storage or memory system, and still track a history of changes themselves using the provided address based access. (Talagala; [0004])


Claims 14-16 & 20 amounts to a method comprising instructions that, when executed by one or more processors, performs the system of Claims 4-6 & 10, respectively.  Accordingly, Claims 14-16 & 20 are rejected for substantially the same reasons as presented above for Claims 4-6 & 10, and based on the references’ disclosure of the necessary supporting hardware and software (Rathi: see pp. [0026-0031]; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments filed with the Appeal Brief, with respect to the rejections of Claims 1, 2, 4-6, 8-12, 14-16 & 18-20 under 35 USC 103 have been fully considered and are persuasive in-part, as prosecution has been reopened in view of Applicant’s convincing arguments regarding Ahren and Talagala’s alleged failure to teach the subject matter of at least Claims 1 & 6, respectively.  The Rathi, Ahren, and Talagala references have been maintained, with updated rationale provided within this communication above, as the Ahren et al reference is no longer being utilized to read on Applicant’s “receive a roll back instruction...” and “in response to the rollback instruction...” limitations claimed within at least Independent Claim 1, and the Talagala et al reference is no longer being utilized to read on Applicant’s “if the read address is found...” and “if the read address is not found...” limitations of at least Dependent Claim 6.  
Upon further consideration, a new ground of rejection is made in view of Zheng et al (USPG Pub No. 20170315728A1; Zheng hereinafter), which is now being utilized to cure the deficiencies of the aforementioned maintained references, with Zheng reading on Applicant’s “receive a roll back instruction...” and “in response to the rollback instruction...” limitations claimed within at least Independent Claim 1, and Applicant’s “if the read address is found...” and “if the read address is not found...” limitations of at least Dependent Claim 6.


Conclusion
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
	**Koujalagi et al (US Patent No. 10,248,336B1) teaches the efficient deletion of shared snapshots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								11/5/2022